DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 19 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that paragraphs [0123], [0124] disclose corresponding structure associated with means.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelmonem et al. (US 2015/0319768, hereinafter Abdelmonem).
Regarding claim 1, Abdelmonem teaches a method for communications, comprising: 
receiving, at a first device, a mixed signal comprising a target signal from a target device among a plurality of second devices and an interfering signal from the plurality of second devices (base station 16 may receive and process wideband digital signals from more than one of the digital mobile units 13A, 13B, 13C, and 13D. For example, the base station 16 may be adapted to receive and process four CDMA carriers 40A-40D that fall within a multi-carrier CDMA signal 40… Narrowband signals transmitted from more than one mobile units, such as, the mobile unit 12, may interfere with the ability of the base station 16 to properly receive wideband communication signals on any of the four CDMA carriers 40A-40D – [0050]); 
determining a distribution characteristic of an amplitude of the mixed signal within an amplitude variation range, the distribution characteristic being associated with the target device and an interfering device generating the interfering signal (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel, for a DSSS signal carrying one mobile unit (212), for a DSSS signal carrying ten mobile units (214), and for a DSSS signal carrying twenty mobile units (210). For example, for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085]. Range of power shown as -40 – 40 on the horizontal axis – FIG. 9); and 
determining the interfering device from the plurality of second devices based on the distribution characteristic (In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085].  … one or more interferers are detected in step 512 – [0122]. The identity of the interferers may be based solely on spectral profiles of each interferer that can be used for identification purposes.  – [0075]).
	Regarding claim 2, Abdelmonem teaches claim 1, and further teaches wherein determining the distribution characteristic comprises: dividing the amplitude variation range into a plurality of sections; and determining a distribution of the amplitude of the mixed signal within the plurality of sections (horizontal axis is divided into sections - FIG. 9).
Regarding claim 3, Abdelmonem teaches claim 2, and further teaches wherein the determining the distribution of the amplitude comprises: obtaining a plurality of samples of the mixed signal (The adaptive front end module 56 repeats these steps until the spectrum of interest has been fully scanned for Q cycles, thereby producing … power level sample sets [0117]); determining a correspondence relationship between amplitudes of the plurality of samples and the plurality of sections; and determining the number of samples corresponding to each of the plurality of sections based on the correspondence relationship (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel – [0085]. It is understood probability/likelihood p(x) is derived from number of samples).
Regarding claim 4, Abdelmonem teaches claim 2, and further teaches wherein the dividing the amplitude variation range into the plurality of sections comprises: dividing the amplitude variation range into a number of sections of the same size (horizontal axis is divided into sections - FIG. 9).
Regarding claim 5, Abdelmonem teaches claim 2, and further teaches wherein the determining the distribution characteristic comprises: determining the distribution characteristic according to an instruction to detect the interfering device (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel, for a DSSS signal carrying one mobile unit (212), for a DSSS signal carrying ten mobile units (214), and for a DSSS signal carrying twenty mobile units (210). For example, for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085]).
	Regarding claim 6, Abdelmonem teaches claim 1, and further teaches wherein the determining the interfering device comprises: obtaining a device recognition model characterizing associations between distribution characteristics of signals and second devices; and determining the interfering device from the plurality of second devices by applying the distribution characteristic to the device recognition model (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel, for a DSSS signal carrying one mobile unit (212), for a DSSS signal carrying ten mobile units (214), and for a DSSS signal carrying twenty mobile units (210). For example, for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085].  … one or more interferers are detected in step 512 – [0122]. The identity of the interferers may be based solely on spectral profiles of each interferer that can be used for identification purposes.  – [0075]).

Regarding claim 9, Abdelmonem teaches claim 1, and further teaches wherein the first device comprises an optical line terminal, and the second device comprises an optical network unit (systems of the subject disclosure can be adapted to receive, process, and/or deliver information between devices wirelessly or by a tethered interface. For example, SINR information can be provided by the cell sites to a system by way of a tethered interface such as an optical communication link – [0212], [0211]).
	Regarding claim 10,  Abdelmonem teaches a first device comprising: at least one processor; and at least one memory comprising computer program instructions, the at least one memory and the computer program instructions being configured to, with the at least one processor (FIG. 7), cause the first device to: 
receive a mixed signal comprising a target signal from a target device among a plurality of second devices and an interfering signal from the plurality of second devices (base station 16 may receive and process wideband digital signals from more than one of the digital mobile units 13A, 13B, 13C, and 13D. For example, the base station 16 may be adapted to receive and process four CDMA carriers 40A-40D that fall within a multi-carrier CDMA signal 40… Narrowband signals transmitted from more than one mobile units, such as, the mobile unit 12, may interfere with the ability of the base station 16 to properly receive wideband communication signals on any of the four CDMA carriers 40A-40D – [0050]);
determine a distribution characteristic of an amplitude of the mixed signal within an amplitude variation range, the distribution characteristic being associated with the target device and an interfering device generating the interfering signal (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel, for a DSSS signal carrying one mobile unit (212), for a DSSS signal carrying ten mobile units (214), and for a DSSS signal carrying twenty mobile units (210). For example, for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085]. Range of power shown as -40 – 40 on the horizontal axis – FIG. 9); and 
determine the interfering device from the plurality of second devices based on the distribution characteristic (In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085].  … one or more interferers are detected in step 512 – [0122]. The identity of the interferers may be based solely on spectral profiles of each interferer that can be used for identification purposes.  – [0075]).
Regarding claim 11, Abdelmonem teaches claim 10, and further teaches wherein the first device is caused to determine the distribution characteristic by: dividing the amplitude variation range into a plurality of sections; and determining a distribution of the amplitude of the mixed signal within the plurality of sections (horizontal axis is divided into sections - FIG. 9).
Regarding claim 12, Abdelmonem teaches claim 10, and further teaches wherein the first device is caused to determine the distribution of the amplitude by: obtaining a plurality of samples of the mixed signal (The adaptive front end module 56 repeats these steps until the spectrum of interest has been fully scanned for Q cycles, thereby producing … power level sample sets [0117]); determining a correspondence relationship between amplitudes of the plurality of samples and the plurality of sections; and determining the number of samples corresponding to each of the plurality of sections based on the correspondence relationship (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel – [0085]. It is understood probability/likelihood p(x) is derived from number of samples).
Regarding claim 13, Abdelmonem teaches claim 10, and further teaches wherein the first device is caused to divide the amplitude variation range into the plurality of sections by: dividing the amplitude variation range into a number of sections of the same size  (horizontal axis is divided into sections the same size - FIG. 9).
Regarding claim 14, Abdelmonem teaches claim 10, and further teaches wherein the first device is caused to determine the distribution characteristic by: determining the distribution characteristic according to an instruction to detect the interfering device (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel, for a DSSS signal carrying one mobile unit (212), for a DSSS signal carrying ten mobile units (214), and for a DSSS signal carrying twenty mobile units (210). For example, for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085]).
Regarding claim 15, Abdelmonem teaches claim 110, and further teaches wherein the first device is caused to determine the interfering device by: obtaining a device recognition model characterizing associations between distribution characteristics of signals and second devices; and determining the interfering device from the plurality of second devices by applying the distribution characteristic to the device recognition model (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel, for a DSSS signal carrying one mobile unit (212), for a DSSS signal carrying ten mobile units (214), and for a DSSS signal carrying twenty mobile units (210). For example, for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085].  … one or more interferers are detected in step 512 – [0122]. The identity of the interferers may be based solely on spectral profiles of each interferer that can be used for identification purposes.  – [0075]).
Regarding claim 18, Abdelmonem teaches claim 10, and further teaches wherein the first device comprises an optical line terminal, and the second device comprises an optical network unit (systems of the subject disclosure can be adapted to receive, process, and/or deliver information between devices wirelessly or by a tethered interface. For example, SINR information can be provided by the cell sites to a system by way of a tethered interface such as an optical communication link – [0212], [0211]).
Regarding claim 19, Abdelmonem teaches an apparatus for communications (FIG. 7), comprising: means for receiving, at a first device, a mixed signal comprising a target signal from a target device among a plurality of second devices and an interfering signal from the plurality of second devices (base station 16 may receive and process wideband digital signals from more than one of the digital mobile units 13A, 13B, 13C, and 13D. For example, the base station 16 may be adapted to receive and process four CDMA carriers 40A-40D that fall within a multi-carrier CDMA signal 40… Narrowband signals transmitted from more than one mobile units, such as, the mobile unit 12, may interfere with the ability of the base station 16 to properly receive wideband communication signals on any of the four CDMA carriers 40A-40D – [0050]); means for determining a distribution characteristic of an amplitude of the mixed signal within an amplitude variation range, the distribution characteristic being associated with the target device and an interfering device generating the interfering signal (the PDFs 204 include probability distribution of power in a given channel, which is the likelihood p(x) of measuring a power x in a given channel, for a DSSS signal carrying one mobile unit (212), for a DSSS signal carrying ten mobile units (214), and for a DSSS signal carrying twenty mobile units (210). For example, for the PDF 212, representing a DSSS signal carrying one mobile unit, the distribution p(x) is observed to be asymmetric, with an abbreviated high power tail. In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085]. Range of power shown as -40 – 40 on the horizontal axis – FIG. 9); and means for determining the interfering device from the plurality of second devices based on the distribution characteristic (In this case, any channel having power higher than the high power tail of the PDF 212 may be considered to have an interference signal – [0085].  … one or more interferers are detected in step 512 – [0122]. The identity of the interferers may be based solely on spectral profiles of each interferer that can be used for identification purposes.  – [0075]).
	Regarding claim 20, Abdelmonem teaches claim 1 and further teaches a
non-transitory computer readable medium having machine executable instructions stored thereon which, when executed by a processor of a machine, cause the machine to perform the method of claim 1 (memories - [0071])

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 17 objected to as being dependent upon an objected claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2013/0156423).
Huang et al. (US 2017/0005722).
Wiklundh (“Relation Between the Amplitude Probability Distribution of an Interfering Signal and its Impact on Digital Radio Receivers”, 2006, IEEE Xplore, 8 pages).
Horvath et al. (“GPON network with Simulated Rogue ONU”, 2019, IEEE Xplore, 5 pages).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642